Case 5:18-cv-00907-JLS-MAA Document 54 Filed 01/04/21 Page 1 of 1 Page ID #:3016



   1
   2
   3
   4
   5
                                                              JS-6
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    ULYSSES FRANKLIN MOORE,                 Case No. 5:18-cv-00907-JLS-MAA
  12    JR.,
                                                JUDGMENT
  13                       Petitioner,
  14
              v.
  15
  16    GEORGE JAIME, Warden,

  17                       Respondent.
  18
  19
             Pursuant to the Order Dismissing Petition and Dismissing Action Without
  20
       Prejudice filed herewith,
  21
             IT IS ORDERED AND ADJUDGED that the Petition is DISMISSED and
  22
       the action is DISMISSED without prejudice.
  23
  24
       DATED: January 4, 2021
  25
  26
                                         ____________________________________
  27                                     JOSEPHINE L. STATON
  28                                     UNITED STATES DISTRICT JUDGE
